Citation Nr: 9901502	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  95-28 503	)	DATE
	)
	)

On appeal certified by the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include post traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel





INTRODUCTION

The veteran served on active duty from July 1970 to March 
1972, with service in the Republic of Vietnam from January 
1971 to December 1971.

This appeal arises from a rating decision in by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

In January 1997, the Board remanded this issue for further 
development.  The RO, after readjudicating the claim based on 
the requested development in the January 1997 Remand, 
continued its denial of the veteran's service connection 
claim.  The case has returned to the Board for appellate 
review.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  A stressor used to diagnose post-traumatic stress 
disorder which is related to service has not been verified.  

3.  An acquired psychiatric disability was initially 
demonstrated clinically many years after service and is not 
shown to be related thereto.


CONCLUSION OF LAW

An acquired psychiatric disability, to include post traumatic 
stress disorder, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 1991); 
38 C.F.R. §§ 3. 303, 3.304, 3.307, 3.309 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran and his representative contend that service 
connection for an acquired psychiatric disability, to include 
post traumatic stress disorder, is warranted.  In essence, 
the veteran claims that his condition is the result of his 
experiences in Vietnam.

The veterans service medical records show no indication of 
any treatment for injuries or other problems implying he was 
associated with any combat action.  His service 
administrative records show he served in Vietnam from January 
1971 to December 1971 and that his military specialty was 
listed as a crane operator.  He is noted to have been 
assigned to the 326th Engineer Battalion.  His decorations 
include the Vietnam Service Medal, the Republic of Vietnam 
Campaign Medal, and an Army Commendation Medal with Oak Leaf 
Cluster.  The record does not show that the veteran was 
awarded the Combat Infantry Badge, Purple Heart, or any other 
decoration reflective of combat activity.  The February 1972 
separation examination is negative for psychiatric 
abnormality.

In support of his claim seeking service connection for post-
traumatic stress disorder, the veteran has submitted various 
written statements in which he reported that he participated 
in duties that exposed him to stressful situations.  His DA 
Form 20 (Personnel File), as well as his DD-214, shows, as 
noted above, that he was awarded two Army Commendation 
(ARCOM) Medals.  One ARCOM citation notes that the veteran 
served as a wheel roller operator during combat 
operations.  The citation goes on to describe these 
combat operations as the threat of hostile fire.  The 
citation does not state that the veteran actually served 
under actual hostile fire.  The Combat V device was not 
authorized for either award.

With reference to alleged stressful events in Vietnam, the 
veteran has provided a number of statements.  To summarize, 
he related that "after Khe Sanh" while his unit (the 326th 
Engineer Battalion (Airmobile) ) was building "Firebase 
Rifle," 6 or 7 service members were in a bulldozer which was 
hit by enemy rocket-propelled grenades.  The veteran did not 
provide the location or approximate date of the incident, or 
the names of the men who were in the bulldozer.  Furthermore, 
the veteran recounted that he continually experienced enemy 
sniper attacks.  On several occasions, he carried a rifle for 
protection.  He also remembered being hospitalized for an 
apparent nervous breakdown near the end of his tour in 
Vietnam.

Numerous VA treatment records and examination reports show 
that, beginning in the mid-1980s, the veteran has been 
diagnosed with post-traumatic stress disorder related to his 
reported experiences in Vietnam.  The examination reports set 
out a history as reported by the veteran, including in a June 
1987 VA Medical Center (VAMC) discharge summary, that he was 
a demolitions expert and an infantryman.  His described 
duties included blowing up bridges and roads.  He later 
articulated that he was exposed to snipers while on duty.  
The records also reflect, to include an April 1996 VA 
examination report, findings of depression with psychotic 
features.

The veteran has submitted records from his private medical 
providers, to include those from Ben Go, M.D., who in March 
1997, found that he had bipolar disorder with manic attacks, 
and post-traumatic stress disorder due to his combat duty in 
the Vietnam War.  

The RO also requested that the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), perform a records search 
to locate any available combat action reports and other 
pertinent data in an attempt to provide verification of the 
veterans reported stressors. 

USASCRUR supplied a letter dated in May 1997.  It noted that 
the function of the post-traumatic stress disorder unit 
within the USASCRUR was to provide documented information to 
support veterans involvement in stressful incidents while in 
service, but that it could not provide stressors since it was 
not possible for it to determine whom the veteran knew or 
what he personally witnessed. 

Subsequently in December 1997, USASCRUR enclosed Operational 
Summaries submitted by the Headquarters Company, 326th 
Engineer Battalion (326th Engr. Bn.) (Airmobile), the 
veterans assigned unit in Vietnam.  In particular, the 
summaries for the period January to February 1971 document 
operations involving the construction of an air strip at Khe 
Sanh.  The Operational Summaries document the reporting 
units operations from January to March 1971.  

USASCRUR additionally enclosed an extract of an Operational 
Report from the period February to April  1971.  The extract 
documents mine clearing operations, and the destruction of 
four bulldozers as a result of the operations.  A Senior 
Officer Debriefing Report submitted by the 101st Airborne 
Division for the period February 1971 to February 1972, 
reveals the reporting units operations, as well as enemy 
encounters.  The later reveals that large unrecorded 
minefields were discovered, and during the clearing and 
neutralizing of these fields four bulldozers were destroyed.  
No casualties were reported.

In response to the Boards previous remand, the RO scheduled 
the veteran for two psychiatric examinations:  one with a VA 
psychologist for diagnostic testing, and the other for a 
psychiatric examination.  With respect to the diagnostic 
testing, the VA psychologist concluded that the veterans 
presentation was invalid.  The psychologist commented that no 
conclusions could be made other than that the appellant 
attempted to present himself as extremely and profoundly 
psychiatrically disabled.  His performance on objective 
measures of psychological distress and post-traumatic stress 
disorder was consistently in the extreme range, more 
pathological than psychiatric patients and individuals with 
post-traumatic stress disorder.

The veteran failed to appear for the psychiatric examination.  
According to a VAMC note printed in March 1998, the veteran 
reported for admission in February 1998.  The veteran 
discharged himself the same day, however.  He called the RO 
and requested to be scheduled for admission again.  This was 
scheduled for March 1998.  The veteran requested another 
postponement.  When the veteran appeared later in March 1998, 
he collected his travel pay and left before being admitted.  
Thus, the veteran never appeared for psychiatric examination.


Analysis

The veteran is seeking service connection for an acquired 
psychiatric disability, to include post traumatic stress 
disorder.  After reviewing the record, the Board finds that 
his claim on this issue is plausible; therefore, it is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  The 
Board is also satisfied that all relevant facts have been 
properly developed and no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service. 38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303 (1998).  Service connection may also be 
granted for an acquired psychiatric disorder if it was 
compensably disabling within a year of his separation from 
active duty.  38 C.F.R. §§ 3.307, 3.309.  However, [a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Service connection for post-traumatic stress disorder 
requires evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor.  See, Zarycki v. Brown, 6 Vet. 
App. 91, 97 (1993) (citing 38 C.F.R. § 3.304(f)).  The 
evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of post-traumatic stress disorder will depend upon whether or 
not the veteran was engaged in combat with the enemy.  Where 
it is determined, through recognized military citations or 
other supportive evidence, that the veteran engaged in combat 
with the enemy and the claimed stressor is combat-related, 
the veterans lay testimony may be sufficient to establish 
the occurrence of such a stressor, provided such testimony is 
credible and consistent with the circumstances, conditions, 
and hardships of service.  Id. at 98.  However, where the 
veteran did not engage in combat or the claimed stressor is 
not combat-related, the record must contain evidence which 
corroborates the veterans testimony as to the occurrence of 
the claimed stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).

With regard to the veterans claim of entitlement to service 
connection for PTSD, the Board notes that while service 
medical and administrative records show service in a combat 
zone where there was a threat of hostile fire, these 
records do not show actual service in combat.  Thus, under VA 
regulation his reported stressors must be corroborated.  In 
attempting to assist the veteran in corroborating his 
stressors, the RO has requested that he provide detailed 
information concerning his reported experiences in Vietnam.  
The veteran has provided information about various events he 
claims occurred in service.  The information that he was able 
to provide has been submitted to the USASCRUR and a search 
for any possible documents to verify the events was 
performed. 

With respect to the foregoing evidence, the Board has 
considered the veterans claimed in-service stressors.  
However, the Board finds that the evidence is insufficient to 
corroborate the claimed stressors.  In this respect, the unit 
history and other documents pertaining to the time the 
veteran was stationed with the 326th Engineer Battalion do 
not corroborate his claim that he was involved in combat.  
Likewise, there is no independent evidence to support the 
veterans accounts of stressors relating to his reported 
duties carrying a rifle.  The absence of any description of 
actual contact with the enemy in the veterans unit history 
and lessons learned documents during the period described by 
the veteran is highly probative and casts considerable doubt 
on the veracity of his stressor story.  

With regard to the veterans claim of entitlement to service 
connection for an acquired psychiatric disability, the 
service medical records, to include the February 1972 
separation examination, are negative for psychiatric 
abnormality.  The Board acknowledges that the veteran has 
been diagnosed with depression and bipolar disorder in recent 
years.  Notably, however, no competent evidence has been 
presented showing either that a psychosis was compensably 
disabling within a year of service, or that any currently 
diagnosed psychiatric disorder is related to service.  

Rather, the only evidence proffered as to the etiology of any 
currently diagnosed acquired psychiatric disability, to 
include post traumatic stress disorder, are the veterans own 
statements.  While the appellant certainly is capable of 
providing evidence of symptomatology, the capability of a 
witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires 
medical knowledge...  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Causative factors of a disease amount 
to a medical question; only a physicians opinion would be 
competent evidence.  Gowen v. Derwinski, 3 Vet. App. 286, 288 
(1992).

With respect to the veterans assertion that he was 
hospitalized while in service for a nervous condition, the 
February 1972 separation report is negative for psychiatric 
abnormality, and there simply is no other evidence of a 
psychiatric disability in service.

The Board also points out that the evidence of record fails 
to show a confirmed diagnosis of post-traumatic stress 
disorder.  While the Board acknowledges diagnoses of post-
traumatic stress disorder in VA and private medical records, 
those diagnoses, although admittedly based on extensive 
contact with the appellant, were not based on the veterans 
verified military history or associated with an evaluation of 
any claimed stressors based on all of the evidence.  See 
Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  While an 
examiner can render a current diagnosis based upon an 
examination of the veteran, the opinion regarding the 
etiology of the underlying condition, without a thorough 
review of the record, can be no better than the facts alleged 
by the veteran. Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
In this regard, for example, in June 1987, the veteran told a 
VA examiner that in Vietnam he was a demolitions expert and 
an infantryman, where he blew up bridges and roads.  The 
military records, however, show that he was a crane and wheel 
roller operator.  They do not verify the claim that that he 
engaged in combat, or even that he served in demolitions or 
as an infantryman.  There is no evidence that the other VA 
and private examiners, to include Dr. Go, were privy to the 
veterans service records when they made their diagnoses.  
Hence, the Board finds that the diagnoses of post-traumatic 
stress disorder that are of record are not based on 
verifiable stressors.  

Furthermore, the veteran failed to appear for the recently 
scheduled VA psychiatric examinations in February and March 
1998.  The veteran has a responsibility to report for VA 
examinations that have been authorized and scheduled.  Dusek 
v. Derwinski, 2 Vet. App. 519, 522 (1992); Olson v. Principi, 
3 Vet. App. 480 (1992); 38 C.F.R. §§ 3.326, 3.655 (1998).  
Accordingly, the Board has decided this case on the evidence 
of record.  Simply put, the duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

Accordingly, since it has not been verified that the veteran 
engaged in combat with the enemy; since there are no verified 
stressors relating to service to support his claim; since 
there is no competent evidence of an acquired psychiatric 
disorder in, or within a year of service; and since there is 
no competent evidence linking a current psychiatric disorder 
to service, the Board finds that entitlement to service 
connection for an acquired psychiatric disability, to include 
post traumatic stress disorder, is not warranted.  
38 U.S.C.A. §§ 1110, 1154; 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309.  The claim is therefore denied.  

In reaching this determination, the Board has carefully 
reviewed the evidence of record; however, the Board does not 
find the evidence so evenly balanced that there is doubt on 
any material issue.  38 U.S.C.A. § 5107. 


ORDER

Entitlement to service connection for an acquired psychiatric 
disability, to include post traumatic stress disorder, is 
denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
